PER CURIAM:
Ruben Mendez appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). Mendez urges the Court to reconsider the decision in Holly v. Scott, 434 F.3d 287 (4th Cir.2006); however, “a panel of this court cannot overrule, explicitly or implicitly, the precedent set by a prior panel of this court. Only the Supreme Court or this court sitting en banc can do that.” Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271-72 n. 2 (4th Cir.2002). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mendez v. Farmer, No. 5:04-et-00186-H (E.D.N.C. Mar. 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED